Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-20 are allowable. The restriction requirement between inventions I (i.e., claims 1-6) and II (i.e., claims 7-17), as set forth in the Office action mailed on 10/30/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  After reviewing the claim limitations in independent claims 1 and 7, it was found that independent method claim 1 has essentially the same limitations as those in allowable independent apparatus claim 7.  Any distinguishing limitations between independent claims 1 and 7 are not believed to rise to a level that merits restriction from one another.  As such, the restriction requirement of claims 1-6 is withdrawn.  After careful consideration, the examiner has rejoined and allowed claims 1-6.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 11/19/21 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination including, in an encoder pulse counter of a control processor of a first station, counting encoder pulses produced by an encoder of the first station; detecting an event relating to transport of a flat good in a second station with an event sensor in the second station, and storing an associated numerical value Z1 of the 
Independent claim 7 of the 11/19/21 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination including an encoder pulse counter of a control processor of a first station that counts encoder pulses produced by an encoder of the first station; and a control processor of the first station is configured to detect an event relating to transport of a flat good in a second station with an event sensor in the second station, and to store an associated numerical value Z1 of the encoder pulse counter, which exists upon detection of said event, in a first register of the control processor of the first station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653